                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF10 CIVIL ACTION NO:
Master Participation Trust

               Plaintiff                           COMPLAINT

                        vs.

Benjamin P. Campo, Jr., Esq., Special              RE:
Administrator to the Estate of Joseph W.           4 Summer Street, Norway, ME 04268
Jackson

             Defendants
Norway Savings Bank                   Mortgage:
VK Yarmouth LLC dba Brentwood CTR for January 30, 2002
Health and Rehabilitation LLC         Book 3066, Page 260

               Party-In-Interest

       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

Participation Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby

complains against the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the

Estate of Joseph W. Jackson, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

   Trust, N.A., as Trustee for LSF10 Master Participation Trust, in which the Defendant,

   Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph W. Jackson, is

   the obligor and the total amount owed under the terms of the Note is Eighty Thousand

   Nine Hundred Ninety-Eight and 75/100 ($80,998.75) Dollars, plus attorney fees and costs

   associated with the instant action; thus, the amount in controversy exceeds the jurisdictional

   threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust is a corporation with

   its principal place of business located at 13801 Wireless Way, Oklahoma City, OK 73134.

5. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph

   W. Jackson, is a resident of Westbrook, County of Cumberland, and State of Maine.

6. The Party-in-Interest, Norway Savings Bank, is located at 261 Main Street, Norway, ME

   04268.

7. The Party-in-Interest, VK Yarmouth LLC dba Brentwood CTR for Health and
   Rehabilitation LLC, is located at 45 Memorial Circle, Augusta, ME 04330.
                                          FACTS

8. On October 26, 2000, by virtue of a Warranty Deed from Brent C. Angevine and Lori R.

   Angevine, which is recorded in the Oxford County Registry of Deeds in Book 2877, Page

   224, the property situated at 4 Summer Street, County of Oxford, and State of Maine, was

   conveyed to the Defendants, Joseph W. Jackson and Sheila M. Jackson, being more

   particularly described by the attached legal description. See Exhibit A (a true and correct

   copy of the legal description is attached hereto and incorporated herein).

9. On January 30, 2002, the Defendants, Joseph W. Jackson and Sheila M. Jackson, executed

   and delivered to Chase Manhattan Bank USA, N.A. a certain Note in the amount of

   $60,500.00. See Exhibit B (a true and correct copy of the Note is attached hereto and

   incorporated herein).

10. To secure said Note, on January 30, 2002, the Defendants executed a Mortgage Deed in

   favor of Chase Manhattan Bank USA, N.A., securing the property located at 4 Summer

   Street, Norway, ME 04268 which Mortgage Deed is recorded in the Oxford County Registry

   of Deeds in Book 3066, Page 260. See Exhibit C (a true and correct copy of the Mortgage

   is attached hereto and incorporated herein).

11. The Mortgage was then assigned to JPMorgan Chase Bank, National Association by virtue

   of an Assignment of Mortgage dated September 1, 2016 and recorded in the Oxford

   County Registry of Deeds in Book 5305, Page 102. See Exhibit D (a true and correct copy

   of the Assignment of Mortgage is attached hereto and incorporated herein).

12. Upon information and belief, on March 5, 2012 Sheila M. Jackson passed away leaving her

   estate to Joseph W. Jackson.

13. Upon information and belief, on June 12, 2017 Joseph W. Jackson passed away.
14. On or about January 29, 2018, a Petition for Formal Appointment of Special Administrator

   was filed in the Cumberland County Probate Court, Docket No. 2018-0133.

15. On or about September 3, 2019, the court found that the Appointment of Special

   Administrator was necessary and appointed Benjamin P. Campo, Jr., Esq. as Special

   Administrator.

16. The Mortgage was then assigned to U.S. Bank Trust, N.A., as Trustee for LSF10 Master

   Participation Trust by virtue of an Assignment of Mortgage dated September 25, 2018 and

   recorded in the Oxford County Registry of Deeds in Book 5436, Page 373. See Exhibit E

   (a true and correct copy of the Assignment of Mortgage is attached hereto and incorporated

   herein).

17. On September 23, 2019, the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator

   to the Estate of Joseph W. Jackson, were sent a Notice of Mortgagor's Right to Cure, as

   evidenced by the Certificate of Mailing (herein after referred to as the “Demand Letter”).

   Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph W.

   Jackson, is not personally liable and accordingly, this action does not seek any personal

   liability on the part of the Defendant, but only seeks in rem judgment against the property.

   See Exhibit F (a true and correct copy of the Demand Letter is attached hereto and

   incorporated herein).

18. The Demand Letter informed the Defendant, Benjamin P. Campo, Jr., Esq., Special

   Administrator to the Estate of Joseph W. Jackson, of the payment due date, the total

   amount necessary to cure the default, and the deadline by which the default must be cured,

   which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit F.

19. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph

   W. Jackson, failed to cure the default prior to the expiration of the Demand Letter.
   Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph W.

   Jackson, is not personally liable and accordingly, this action does not seek any personal

   liability on the part of the Defendant, but only seeks in rem judgment against the property.

20. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

   present holder of the Note pursuant to endorsement by the previous holder (if applicable),

   payment of value and physical possession of the Note in conformity with 11 M.R.S. § 3-

   1201, et seq., and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

21. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

   lawful holder and owner of the Note and Mortgage.

22. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, hereby

   certifies that all steps mandated by law to provide notice to the mortgagor pursuant to 14

   M.R.S.A. § 6111 were strictly performed.

23. Norway Savings Bank is a Party-in-Interest pursuant to a Mortgage in the amount of

   $24,125.00 dated July 15, 2008, and recorded in the Oxford County Registry of Deeds in

   Book 4334, Page 118 and is in second position behind Plaintiff's Mortgage.

24. VK Yarmouth LLC dba Brentwood CTR for Health and Rehabilitation LLC is a Party-in-

   Interest pursuant to a Writ of Execution in the amount of $37,712.77 dated July 20, 2017,

   and recorded in the Oxford County Registry of Deeds in Book 5357, Page 674 and is in

   third position behind Plaintiff's Mortgage.

25. The total debt owed under the Note and Mortgage as of January 3, 2020 is Eighty Thousand

   Nine Hundred Ninety-Eight and 75/100 ($80,998.75) Dollars, which includes:
                    Description                                 Amount
    Principal Balance                                                         $47,610.29
    Interest                                                                  $13,846.47
    Escrow/Impound Required                                                    $8,794.61
    Late Fees                                                                    $116.00
    Total Advances                                                           $10,631.38
    Grand Total                                                               $80,998.75


26. Upon information and belief, the Defendant, Benjamin P. Campo, Jr., Esq., Special
    Administrator to the Estate of Joseph W. Jackson, is presently not in possession of the

    subject property originally secured by the Mortgage.

                     COUNT I – FORECLOSURE AND SALE

27. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, repeats

    and re-alleges paragraphs 1 through 26 as if fully set forth herein.

28. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 4 Summer Street, Norway, County of Oxford, and State of Maine. See Exhibit A.

29. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

    holder of the Note referenced in Paragraph 9 pursuant to endorsement by the previous

    holder (if applicable) and physical possession of the aforesaid Note in conformity with Title

    11, section 3-1201, et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205,

    128 Me. 280 (1929). As such, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

    Participation Trust, has the right to foreclosure and sale upon the subject property.

30. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

    current owner and investor of the aforesaid Mortgage and Note.

31. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph

    W. Jackson, is presently in default on said Mortgage and Note, having failed to make the
   monthly payment due July 5, 2016, and all subsequent payments, and, therefore, have

   breached the condition of the aforesaid Mortgage and Note. Defendant, Benjamin P.

   Campo, Jr., Esq., Special Administrator to the Estate of Joseph W. Jackson, is not personally

   liable and accordingly, this action does not seek any personal liability on the part of the

   Defendant, but only seeks in rem judgment against the property.

32. The total debt owed under the Note and Mortgage as of January 3, 2020 is Eighty Thousand

   Nine Hundred Ninety-Eight and 75/100 ($80,998.75) Dollars, which includes:

                   Description                                 Amount
    Principal Balance                                                        $47,610.29
    Interest                                                                 $13,846.47
    Escrow/Impound Required                                                   $8,794.61
    Late Fees                                                                   $116.00
    Total Advances                                                           $10,631.38
    Grand Total                                                              $80,998.75


33. The record established through the Oxford County Registry of Deeds indicates that there

   are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

34. By virtue of the Defendant’s breach of condition, the Plaintiff hereby demands a

   foreclosure and sale on said real estate.

35. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, Benjamin P.

   Campo, Jr., Esq., Special Administrator to the Estate of Joseph W. Jackson, on September

   23, 2019, evidenced by the Certificate of Mailing. See Exhibit F.

                             COUNT II – EQUITABLE MORTGAGE


36. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 35 as if fully set forth herein.
37. The intent of Sheila M. Jackson and Joseph W. Jackson and the original lender, Chase

   Manhattan Bank USA, N.A., on May 4, 2011, was to create a mortgage on the property

   commonly known as and numbered as 401 Miller Road, Waldoboro, ME 04572.

38. This intent is shown by the execution of a Promissory Note dated January 30, 2002 to Chase

   Manhattan Bank USA, N.A., in the amount of $60,500.00.

39. The value given at the time of the transaction was $60,500.00, which was significantly below

   the property’s value at that time, clearly indicating that it was the intent of the Sheila M.

   Jackson and Joseph W. Jackson, and Chase Manhattan Bank USA, N.A. on the date of the

   transaction, January 30, 2002, that a mortgage be granted on the subject property.

40. The aforesaid Promissory Note, specifically references 4 Summer Street, Norway, Maine

   04268, as the “Property Address.”

41. In addition to the aforesaid Promissory Note, Sheila M. Jackson and Joseph W. Jackson,

   executed a Mortgage on January 30, 2002, which particularly referenced exactly the same

   property address of 4 Summer Street, Norway, Maine 04268, which was referenced on the

   aforesaid Promissory Note.

42. The aforesaid Mortgage is arguably unenforceable under current Maine Law pursuant to the

   Greenleaf decision, et al. See, Bank of America, N.A. v. Greenleaf, 2014 ME 89, 96 A.3d 700 (Me.

   2014); Federal National Mortgage Association v. Deschaine, 2017 Me. 190, 170 A.3d 230 (Me.

   2017); Pushard v. Bank of America, N.A., 175 A.3d 103, 2017 ME 230(Me. 2017).

43. This defect is not related to the original execution of the documents, nor the intent of the

   Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph W.

   Jackson, or Chase Manhattan Bank USA, N.A. but is due to the chain of title for the

   aforesaid mortgage under Greenleaf and 33 M.R.S. § 508.
44. The issue of an equitable mortgage (or other equitable remedies) is not addressed by

    Greenleaf, or its progeny; See, Deschaine, Fn. 2, Fn 4; Pushard, Fn 14.

45. It was the intent of Sheila M. Jackson and Joseph W. Jackson and Chase Manhattan Bank

    USA, N.A., at the time of the transaction, as to the Note, that is controlling as to the Court’s

    interpretation of the imposition of an equitable mortgage.

46. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, is the

    owner and holder of the subject Promissory Note.

47. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, owner

    of the equitable interest in the aforesaid mortgage but may arguably not be the record owner

    of said mortgage under the Greenleaf decision.

48. Equity requires that “what ought to have been done has been done.” See, Smith v. Diplock, 127

    Me. 452, 144 A.383, 386 (Me. 1929).

49. When it is the intent of the parties, at the time of the transaction, that there be a mortgage

    “[t]he real intent governs”. See, Stinchfield v. Milliken, 71 Me. 567, 570 (1880).

50. The agreement, as memorialized in the various documents referenced herein constitutes an

    equitable mortgage.

51. For justice to be served, and under the facts and circumstances of this matter, the Court

    should, and must, impose an equitable mortgage upon the property.

52. The Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate of Joseph

    W. Jackson, has no personal liability in this matter.

53. The Court’s imposition of an equitable mortgage should be under, and pursuant to the

    statutory terms of applicable Maine Law, including, but not limited to, the rights of

    redemption, etc. See, Seaman v. Seaman, 477 A2d 734 (Me. 1984).
                                     PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation

Trust, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master

       Participation Trust, upon the expiration of the period of redemption;

   c) Find that the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the Estate

       of Joseph W. Jackson, is not personally liable and accordingly, this action does not seek any

       personal liability on the part of the Defendant, but only seeks in rem judgment against the

       property, is in breach of the Note by failing to make payment due as of July 5, 2016, and all

       subsequent payments;

   d) Find that Sheila M. Jackson and Joseph W. Jackson entered into a contract for a sum certain

       in exchange for a security interest in the subject property;

   e) Find that it was the intent of Sheila M. Jackson and Joseph W. Jackson, and the original

       lender, Chase Manhattan Bank USA, N.A., on January 30, 2002 to create a mortgage on the

       property commonly known as and numbered as 4 Summer Street, Norway, Maine 04268.

   f) Impose an equitable mortgage upon the property commonly known and numbered as 4

       Summer Street, Norway, Maine 04268 for the benefit of the Plaintiff who currently owns

       the Note and manifested by the intent of the parties when the transaction was initially

       consummated;

   g) Impose the applicable time periods for redemption, etc. as reflected in 14 M.R.S.A. §6322;

   h) Find that while the Defendant, Benjamin P. Campo, Jr., Esq., Special Administrator to the

       Estate of Joseph W. Jackson, has no personal liability in this matter, a Judgment in this
      matter can be imposed in rem against the property commonly known as and numbered as 4

      Summer Street, Norway, Maine 04268; and

   i) For such other and further relief as this Honorable Court deems just and equitable.



                                                    Respectfully Submitted,
                                                    U.S. Bank Trust, N.A., as Trustee for LSF10
                                                    Master Participation Trust,
                                                    By its attorneys,

Dated: December 20, 2019
                                                    /s/ John A. Doonan, Esq.
                                                    /s/ Reneau J. Longoria, Esq.
                                                    John A. Doonan, Esq., Bar No. 3250
                                                    Reneau J. Longoria, Esq., Bar No. 5746
                                                    Attorneys for Plaintiff
                                                    Doonan, Graves & Longoria, LLC
                                                    100 Cummings Center, Suite 225D
                                                    Beverly, MA 01915
                                                    (978) 921-2670
                                                    JAD@dgandl.com
                                                    RJL@dgandl.com
